Relator contends that we should consider the statement of facts herein because this is a civil action and governed by the rules laid down relative to appeals in civil cases. With this contention we are not in accord. See Ex parte Adams,  13 S.W.2d 842; Ex parte Wair, 93 S.W.2d 160.
We find from the record that the sheriff is holding relator by virtue of a certain warrant of arrest and quarantine, alleging that she was a person afflicted with a contagious and communicable disease, said warrant being issued out of the office of city health officer of Beaumont, Texas, as is provided by Art. 4445, R. C. S.
This appeal is from the refusal of discharge under a writ of habeas corpus from the Criminal District Court of Jefferson *Page 433 
County, notice of appeal being given by relator to the Court of Criminal Appeals, and we are of the opinion that the rules governing the appeal of criminal cases should govern herein.
The motion will be overruled.